12/11/2020



                                                                                   Case Number: DA 20-0232




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                          No.DA 20-0232
 JAMES DAVID SIMPSON,              )
              Petitioner/Appellant,)
      vs.                          )          ORDER GRANTING SECOND
                                   )          EXTENSION OF TIME TO
                                   )          FILE APPELLEE'S ANSWER
 MUSSELSHELL COUNTY BOARD)                    BRIEF
 OF COMMISSIONERS,                 )
          Respondent/Appellee. )
                                   )

Respondent/Appellee has moved the Court pursuant to M.R.App.P. 26(2)for an

extension oftime up to and including January 19, 2021 to file and serve the

Appellee's Answer Brief. This is the second request for an extension of time.

Opposing counsel for Petitioner/Appellant has been contacted and does not object

to the extension of time.

       Pursuant to Rule 26, M.R.App.P. 26, and good cause appearing, Appellee

Musselshell County Board of Commissioners is granted an extension of time up to

and including January 19, 2021 to file its Answer Brief.




                                Montana Supreme Court Justice
cc: Counsel of Record


                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 11 2020